IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RANDY SPENCER,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-1301

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed July 24, 2014.

An appeal from an order of the Circuit Court for Columbia County.
Leandra Johnson, Judge.

Randy Spencer, pro se, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.